Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 11, 13-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of converting a first count value output from the binary counter to a gray code to output as a first gray code data… comparing a second count value based on the second gray code data with a third count value based on the data for fault detection, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a timer unit”, “a processing unit”, “a semiconductor system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a timer unit”, “a processing unit”, “a semiconductor system” language, “converting” in the context of the claim(s) encompasses a user manually calculating a gray code. Similarly, “comparing a second count value based on the second gray code data with a third count value based on the data for fault detection” in the context of the claim(s) encompasses the user evaluating and judging two values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, a step of a first synchronizer configuring to capture the first gray code data transferred from the timer unit, or the first synchronizer receiving the first gray code data through a first path, or a second synchronizer capturing the first gray code data transferred through a second path different from the first path in synchronization with the system clock signal is recited at a high level of generality (i.e., as a general means of gathering the first gray code for use in a fault detection unit step), and amounts to mere selecting a particular data source to be manipulated, which is a form of insignificant extra-solution activity. In addition, the claim(s) recites additional elements of “a timer unit”, “a processing unit”, “a semiconductor system,” which are recited at a high-level of generality (i.e., as a generic “processing unit” performing a generic computer function of outputting as a second gray code data, or generating an data for fault detection based on the first gray code data transferred from the timer unit, or outputting a fault detection signal indicating whether a fault is detected based on a comparison result) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim(s) does not provide any indication that the recited device/system is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the step of the first synchronizer configuring to capture the first gray code data transferred from the timer unit or the first synchronizer receiving the first gray code data through a first path or a second synchronizer capturing the first gray code data transferred through a second path different from the first path in synchronization with the system clock signal is well-understood, routine, conventional activity is supported under Berkheimer. In addition, the additional elements of using “a timer unit”, “a processing unit”, “a semiconductor system” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the Spec in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1, 8-9, 11 include two different embodiments, i.e., fig 2 and fig 7. Claims 1 and 11 recite fig 7 and fig 2 (“second synchronizer” or “a third count value based on the data for fault detection”). Claim 8 recites fig 2 (“third converter”). Claim 9 recites fig 7 and fig 2 (“a third count value based on the data for fault detection”). Therefore the claims are broader than justified.

Response to Remarks
Regarding the rejection under 101, it is suggested that the limitation “outputting a fault detection signal indicating a fault is detected based on a comparison result” is recited in claim 11. Please refer to interview summary mailed on 7-9-2021.
 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113